224 Ga. 733 (1968)
164 S.E.2d 560
BRAGG
v.
BRAGG.
24870.
Supreme Court of Georgia.
Submitted October 14, 1968.
Decided November 7, 1968.
W. C. Hawkins, for appellant.
Charles E. Bragg, pro se.
DUCKWORTH, Chief Justice.
1. In the final decree the court expressly reserved the question of visitation until after the term but awarded custody of the minor children to the mother and enjoined the father from going about the premises. This is a final judgment as to custody, and the cases of Fuller v. Fuller, 197 Ga. 719 (30 SE2d 600); Goodloe v. Goodloe, 211 Ga. 894 (89 SE2d 654); Anthony v. Anthony, 212 Ga. 356 (92 SE2d 857); Perry v. Perry, 212 Ga. 668 (95 SE2d 2); Young v. Pearce, 212 Ga. 722 (95 SE2d 671), and Pirkle v. Pirkle, 212 Ga. 752 (95 SE2d 663), where the court, although awarding custody in the final decree sought to retain jurisdiction to change custody, or visitation privileges, control. A judgment fixing the custody of a minor child of divorced parents is a final one on the facts then existing and any attempt by the trial judge to retain jurisdiction of the child is a nullity. Accordingly, the court erred in attempting to retain jurisdiction to award visitation privileges at some future date *734 with notice to the parties. Any change of circumstances affecting the interest and welfare of the children may authorize a separate suit by the interested parties, but the court has lost jurisdiction of this case to render any further judgment in it.
Judgment reversed. All the Justices concur.